Citation Nr: 1526187	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for acid-dyspepsia disorder.

2.  Entitlement to a compensable initial evaluation for bilateral tinea pedis with corns.

3.  Whether new and material evidence has been received to reopen a claim for entitlement service connection for fungus infection of the bilateral ears.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The appellant had active service from September 1989 to March 1990 and from April 1990 to June 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008, January 2010 and November 2010 rating decisions by the VA Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2010 VA Form 9, substantive appeal, received with respect to whether new and material evidence has been received to reopen a claim for entitlement service connection for a fungus infection of the bilateral ears and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, the appellant requested a Travel Board hearing before a Veterans Law Judge.  In his September 2011 VA Form 9, substantive appeal, specific to entitlement to a compensable initial evaluation for bilateral tinea pedis with corns, the Veteran requested a video conference hearing before a Veterans Law Judge.  In his February 2015 VA Form 9, substantive appeal, specific to entitlement to an initial evaluation in excess of 10 percent for acid-dyspepsia disorder, the Veteran requested a Travel Board hearing.  Moreover, in February 2015 and April 2015 correspondence, the Veteran's representative requested a video hearing before a Veterans Law Judge.  However, the record does not reflect that a Board hearing has been scheduled.  

Thus, the Board finds that the appellant should be afforded an opportunity to provide testimony at a video conference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  A remand is required in order to afford the appellant his clearly requested video conference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the appellant's current address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




